DETAILED ACTION
Notice of Pre-AIA  or AIA  Status:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Interpretation
Regarding Claims 5, 12 and 15, the limitation “pie-shaped” will be interpreted as –wedge shaped--, per the specification and drawings.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7, 9-11, 19 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Bruck et al. (US PG Pub. 20080190592) in view of Stromer et al. (US PG Pub. 20190383565) in view of Dierbeck (USP 5303770) and in further view of Agee et al. (US PG Pub. 20070062679), hereinafter referred to as Bruck, Stromer, Dierbeck and Agee.
Regarding Claim 1, Bruck discloses a heat exchanger comprising: 
a plurality of tubes (“conduits”, see abstract) the include flow passages for a first flow (“exhaust gases”, see abstract) in thermal contact with a cooling flow (“surrounded by a coolant”, see abstract), the plurality of flow passages including a first end and a second end (shown in figure 2, the first end being the inlet side end and the second end being the outlet side end); 
an inlet manifold (230) at the first end of the plurality of flow passages (shown in figure 2), the inlet manifold including a plurality of independent splitter passages (270, shown in figure 2 independently collecting air from the inlet) that communicate airflow to the first end of the plurality of flow passages (shown in figure 2). Although Bruck states “the heat exchanger channels are distributed at the end face over a surface which is opposite the exhaust gas inlet or outlet surface and particularly preferably is covered thereby.  As a result, an exhaust flow is distributed by the flow conducting device directly onto the heat exchanger channels or from the heat exchanger channels onto the flow channels”, (¶ [9]), Bruck fails to explicitly disclose an exhaust manifold at the second end of the plurality of flow passages.
Stromer, also drawn to a heat exchanger having a flow distribution manifold, teaches an inlet manifold (30b) and an exhaust manifold (30d) at the second end of the plurality of flow passages (shown in figure 1, being the passages corresponding to flow F1 in the heat exchanger body (10)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Bruck with an exhaust manifold at the second end of the plurality of flow passages, as taught by Stromer, the motivation being “to minimize flow resistance or pressure losses or at least to avoid undue flow resistance or pressure losses” (¶ [3]) or to minimize degradation or failure of heat exchanger components due to undue pressure increases within the heat exchanger.
Although Bruck discloses, “the exhaust gas heat exchanger has any heat exchanger channels” (¶ [12]), Bruck fails to explicitly disclose a plurality of plates, each of the plurality of plates including a plurality of flow passages for a first flow and a plurality of fins in thermal contact with a cooling flow, wherein each of the plurality of plates is a single unitary part. 
Dierbeck, also drawn to a heat exchanger, teaches a plurality of plates (12), each of the plurality of plates including a plurality of flow passages (13, shown in figure 4) for a first flow (shown in figures 1 and 4) and a plurality of fins (14) in thermal contact with a cooling flow (shown in figure 1). Dierbeck further states, “The rigid soldered or brazed joints have always constituted a common source of heat exchanger failure and, when the heat exchangers are used in automotive applications, repairs usually require removal of the entire radiator and resultant downtime for the automotive equipment…there has long been a need and desire for a heat exchanger having unitary core elements and one in which brazed or soldered connections can be minimized” (col. 1 ll. 21-32).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Bruck with a plurality of plates, each of the plurality of plates including a plurality of flow passages for a first flow and a plurality of fins in thermal contact with a cooling flow, wherein each of the plurality of plates is a single unitary part, as taught by Dierbeck, the motivation being to allow for repair or replacement of individual plates while minimizing soldered or brazed joints thereby minimizing failure or degradation of the heat exchanger and the associated downtime of said heat exchanger while increasing heat transfer capability through added surface area and turbulent flow.
Bruck fails to disclose the plurality of independent splitter passages include vortex generating structures.
Agee, also drawn to a heat exchanger with a manifold, teaches passages include vortex generating structures (56).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the independent splitter passages of Bruck with vortex generating structures, as taught by Agee, the motivation being “to reduce or eliminate unwanted boundary layer separation of gas or fluid that passes thereover” (abstract) and “to help control pressure loss and gas or fluid flow distribution within the heat exchanger” (¶ [1]).
A recitation with respect to the manner in which a claimed apparatus is intended to be employed, regarding “cooling”, does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. Please see Section 2114 of the MPEP entitled Functional Language. 
Regarding Claim 2, Bruck fails to disclose the flow area for each of the plurality of splitter passages between an inlet of the inlet manifold and an outlet of the inlet manifold into the first end of the plurality of passages are equal.
Stromer teaches the flow area for each of the plurality of splitter passages (shown in figures 5-7, displaying the channels situated within the header 30b) between an inlet of the inlet manifold and an outlet of the inlet manifold into the first end of the plurality of passages are equal (Stromer states, “This way it is possible to provide a great number of channel mouths and still having essentially the same cross-sectional area of respective channel mouth.  By having essentially the same cross-sectional area of respective channel mouth, the flow will be divided into a plurality of essentially equal flows.  This is typically beneficial when it comes to achieving a uniform pressure and heat exchange in a heat exchanger”, Para. 25, wherein the area of the respective mouths are the same to provide uniform pressure).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Bruck with the flow area for each of the plurality of splitter passages between an inlet of the inlet manifold and an outlet of the inlet manifold into the first end of the plurality of passages are equal, as taught by Stromer, the motivation being to provide a uniform pressure and heat exchange throughout the heat exchanger minimizing hot spots and failures associated therewith.
Regarding Claim 3, although Bruck discloses a ratio between an area of the outlet and an area of the inlet of each of the plurality of splitter passages is greater than 1 (see figure 2, wherein the flow passages (270) have a greater cross sectional area at the outlet than at the inlet), Bruck fails to explicitly disclose the ratio is between 1.5 and 5.
Bruck teaches that an area of the inlet is less than an area of the outlet for a plurality of passages as shown in figure 2, further Bruck states, “The flow channels 270 are partially curved, partially rectilinear and inclined relative to each other, so that a cross-section of an exhaust gas flow entering the exhaust gas heat exchanger 210 from the left in FIG. 2 is increased by means of the flow conducting device 240, the exhaust gas flow advantageously being additionally evened out in the process” (¶ [31]). Since Bruck discloses a ratio between an area of the inlet and an area of the outlet of each of the plurality of splitter passages with a teaching that it is well known to increase the cross sectional area of such a passage in order to control the pressure drop or evening out the fluid flow within said passage, the ratio between an area of the inlet and an area of the outlet of each of the plurality of splitter passages is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that by having a smaller cross sectional area at an inlet and a larger cross sectional area at the outlet, the working fluid expands, thereby allowing the working fluid to undergo a decrease in pressure or an evening out as stated by Bruck. Therefore, since the general conditions of the claim, i.e. that a ratio between an area of the inlet and an area of the outlet of each of the plurality of splitter passages is disclosed in the prior art by Bruck and that it is well known to vary the aforementioned ratio between the cross sectional area of the inlet and outlet of a passage, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide a ratio between an area of the inlet and an area of the outlet of each of the plurality of splitter passages of Bruck being between 1.5 and 5, in order to regulate the pressure of the working fluid to negate degradation, vibration or failure of heat exchanger components due to excessive pressure of the incoming working fluid.
Regarding Claim 4, although a modified Bruck further teaches the inlet comprises a circular shape in cross-section (see ¶ [11, 32] of Bruck), Bruck fails to disclose the inlet is divided into passage inlets of equal area that correspond with each of the plurality of splitter passages.
Stromer teaches the inlet is divided into passage inlets of equal area that correspond with each of the plurality of splitter passages (see ¶ [25], wherein the area of the respective mouths are the same to provide uniform pressure).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Bruck with the inlet being divided into passage inlets of equal area that correspond with each of the plurality of splitter passages, as taught by Stromer, the motivation being to provide a uniform pressure and heat exchange throughout the heat exchanger minimizing hot spots and failures associated therewith.
Regarding Claim 5, although Bruck discloses flow channels having shapes, Bruck fails to disclose the passage inlets are pie-shaped in cross-section.
Stromer, also drawn to an inlet fluid distributor for a heat exchanger teaches the passage inlets are pie-shaped in cross-section (“The channels may for instance have other cross-sectional shapes than the rectangular and quadratic shapes shown in the drawings. The first fluid channels may e.g. have a circular shape and the second fluid channels may have a shape as a four sided polygon with inwardly bulging sides to fit in the area formed at the intersection of four neighboring circular first fluid channels. Other shapes, such as ovals, triangles, etc, are also conceivable)”, (underline for emphasis, ¶ [87]).  
The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.” See MPEP 2143
Per MPEP 2143-I, a simple substitution of one known element for another, with a reasonable expectation of success supports a conclusion of obviousness.  In the instant case, the simple substitution is related to substituting the channel shape of Bruck with a pie-shaped passage; further the prior art to Stromer teaches a pie shaped channel is known for distributing working fluid in a heat exchanger. Therefore, since modifying the prior art to Bruck with having a pie-shaped passage for distributing working fluid, can easily be made without any change in the operation of the heat exchanger device; and in view of the teachings of the prior art to Stromer there will be reasonable expectations of success, it would have been obvious to have modified the invention of Bruck by having a pie shaped passage; further it would have been obvious matter of design choice to have a pie shaped passage, since such a modification would have involved a mere change in shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art. See MPEP 2144.04 IV (B).
Regarding Claim 7, although a modified Bruck further teaches the outlet comprises a rectangular shape in cross-section (see ¶ [11, 32] of Bruck), Bruck fails to disclose the outlet is divided into passage outlets of equal area that correspond with the plurality of splitter passages.  
Stromer teaches the outlet is divided into passage inlets of equal area that correspond with each of the plurality of splitter passages (see figures 4-7 and ¶ [25], wherein the area of the respective mouths are the same to provide uniform pressure).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Bruck with the outlet being divided into passage outlet of equal area that correspond with each of the plurality of splitter passages, as taught by Stromer, the motivation being to provide a uniform pressure and heat exchange throughout the heat exchanger minimizing hot spots and failures associated with non-uniform flow through the heat exchanger.
Regarding Claim 9, Bruck fails to explicitly disclose each of the plurality of splitter passages comprises a smooth curved passage without interruption between the inlet and the outlet.
Stromer teaches each of the plurality of splitter passages comprises a smooth curved passage without interruption between the inlet and the outlet (as shown in figs. 4-7, no plugs or obstructions located within the flow channels).
 It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Bruck with each of the plurality of splitter passages comprises a smooth curved passage without interruption between the inlet and the outlet, as taught by Stromer, the motivation being to minimize fabrication costs as well as regulate the pressure drop or turbulence within the heat exchanger to correlate with a desired heat exchange, wherein further obstructions may cause the flow to exceed an anticipated pressure drop threshold.
Regarding Claim 10, Bruck fails to disclose the exhaust manifold includes an inlet portion at the second end of the plurality of flow passages and an outlet portion, wherein the exhaust manifold includes a plurality of exhaust passages defining separate flow passages between the inlet portion and the outlet portion.
Stromer teaches the exhaust manifold (30d) includes an inlet portion (top half of the rectangular openings of the flow passages of the end (32), shown in figure 7) at the second end of the plurality of flow passages (shown in figures 4-7, wherein the flow transfers from the heat exchanger body (10) to the header (30d)) and an outlet portion (top half of channel mouths of the first end (31) of header (30d), shown in figures 1-2 and 5), wherein the exhaust manifold includes a plurality of exhaust passages defining separate flow passages between the inlet portion and the outlet portion (shown in figures 4-7, wherein the described header is positioned at the exhaust outlet).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Bruck with the exhaust manifold including an inlet portion at the second end of the plurality of flow passages and an outlet portion, wherein the exhaust manifold includes a plurality of exhaust passages defining separate flow passages between the inlet portion and the outlet portion, as taught by Stromer, the motivation being “to minimize flow resistance or pressure losses or at least to avoid undue flow resistance or pressure losses” (¶ [3]) or to minimize degradation or failure of heat exchanger components due to unwanted pressure increases within the heat exchanger.
Regarding Claim 11, a modified Bruck further teaches the inlet portion is divided into a plurality of rectangular (shown in figure 7 of Stromer) inlets (the incoming flow (F1) to the header (30d) is shown in figure 1 of Stromer) corresponding with the second end of the plurality of flow passages (shown in figures 1-2 of Stromer).
Regarding Claim 19, a modified Bruck further teaches the plurality of fins are disposed along an outer surface of the corresponding one of the plurality of plates (shown in figure 1 of Dierbeck) and are transverse to the first flow through the plurality of flow passages (shown in figures 1 and 4 of Dierbeck).
Regarding Claim 21, Bruck further discloses an area of the inlet of the inlet manifold is less than an area of the outlet of the inlet manifold (shown in figure 2). Further, Stromer teaches an area of the inlet of the inlet manifold is less than an area of the outlet of the inlet manifold (shown in figure 2, wherein the manifold is tapered).
Regarding Claim 22, Bruck further discloses the inlet is circular and the outlet is rectangular (“The exhaust gas inlet surface 250 is round and the exhaust gas outlet surface 260 covers the cross-sectional area of the heat exchanger block 220 or of the heat exchanger channels and is for this purpose for example angled” (¶ [32]) and “the exhaust gas inlet and/or outlet surface is angular, in particular quadrangular or rectangular” (claim 13 of Bruck). Further, Stromer teaches the inlet is circular (shown in figure 3) and the outlet is rectangular (shown in figure 3, see also figures 5 and 7).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bruck et al. (US PG Pub. 20080190592) in view of Stromer et al. (US PG Pub. 20190383565) and in further view of Dierbeck (USP 5303770) as applied in Claims 1-5, 7, 9-11, 19 and 21-22 above and in further view of Roisin et al. (USP 9134072) hereinafter referred to as Roisin.
Regarding Claim 8, Bruck fails to disclose each of the passage outlets is in communication with more than one of the plurality of flow passages.         
Roisin, also drawn to a heat exchanger, teaches each of the passage outlets (as shown in figure 1, wherein the passage outlets are located at the most down stream portion of the larger passage prior to splitting into smaller passages) in communication with more than one of the plurality of flow passages (shown in figure 1, wherein the flow passages are the smaller passages that emanate from the larger upstream passages). Roisin states, “Such gradual change in geometry avoids abrupt geometrical changes and reduces drag associated with fluid motion” (col. 3 ll. 45-47) and “large contact areas for effective heat transfer. Branching can achieve large contact areas and may be particularly desirable” (col. 3 ll. 63-64).         
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Bruck with each of the passage outlets is in communication with more than one of the plurality of flow passages, as taught by Roisin, the motivation being to reduce drag on the fluid flow to lessen pumping requirements thereby lessening the associated costs and increasing heat transfer while providing large contact areas for increased heat transfer.


Claims 2, 10, 12, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Bruck et al. (US PG Pub. 20080190592) in view of Roll et al. (Translation of German Patent Document DE102008006474A1) in view of Dierbeck (USP 5303770) and in further view of Agee et al. (US PG Pub. 20070062679), hereinafter referred to as Bruck, Roll, Dierbeck and Agee.
Regarding Claim 2, Bruck discloses a heat exchanger comprising: 
a plurality of tubes (“conduits”, see abstract) the include flow passages for a first flow (“exhaust gases”, see abstract) in thermal contact with a cooling flow (“surrounded by a coolant”, see abstract), the plurality of flow passages including a first end and a second end (shown in figure 2, the first end being the inlet side end and the second end being the outlet side end); 
an inlet manifold (230) at the first end of the plurality of flow passages (shown in figure 2), the inlet manifold including a plurality of independent splitter passages (270, shown in figure 2 independently collecting air from the inlet) that communicate airflow to the first end of the plurality of flow passages (shown in figure 2). Although Bruck states “the heat exchanger channels are distributed at the end face over a surface which is opposite the exhaust gas inlet or outlet surface and particularly preferably is covered thereby.  As a result, an exhaust flow is distributed by the flow conducting device directly onto the heat exchanger channels or from the heat exchanger channels onto the flow channels”, (¶ [9]), Bruck fails to explicitly disclose an exhaust manifold at the second end of the plurality of flow passages.
Roll, also drawn to a heat exchanger having a flow distribution manifold, teaches an inlet manifold (1) and an exhaust manifold (“At the other end of the cooling network or the flat tubes 2, which is not shown, there can be an identical collection box 1 with an outlet opening”, ¶ [13]) at the second end of the plurality of flow passages (see previous annotation and figure 1).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Bruck with an exhaust manifold at the second end of the plurality of flow passages, as taught by Roll, the motivation being to provide a uniform flow through the heat exchanger thereby minimizing hot spots or excessive turbulence that causes degradation or failure of heat exchange components while also providing a central collection area for dispersing the fluid leaving the heat exchanger.
Although Bruck discloses, “the exhaust gas heat exchanger has any heat exchanger channels” (¶ [12]), Bruck fails to explicitly disclose a plurality of plates, each of the plurality of plates including a plurality of flow passages for a first flow and a plurality of fins in thermal contact with a cooling flow, wherein each of the plurality of plates is a single unitary part. 
Dierbeck, also drawn to a heat exchanger, teaches a plurality of plates (12), each of the plurality of plates including a plurality of flow passages (13, shown in figure 4) for a first flow (shown in figures 1 and 4) and a plurality of fins (14) in thermal contact with a cooling flow (shown in figure 1). Dierbeck further states, “The rigid soldered or brazed joints have always constituted a common source of heat exchanger failure and, when the heat exchangers are used in automotive applications, repairs usually require removal of the entire radiator and resultant downtime for the automotive equipment…there has long been a need and desire for a heat exchanger having unitary core elements and one in which brazed or soldered connections can be minimized” (col. 1 ll. 21-32).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Bruck with a plurality of plates, each of the plurality of plates including a plurality of flow passages for a first flow and a plurality of fins in thermal contact with a cooling flow, wherein each of the plurality of plates is a single unitary part, as taught by Dierbeck, the motivation being to allow for repair or replacement of individual plates while eliminating soldered or brazed joints thereby minimizing failure or degradation of the heat exchanger and the associated downtime of said heat exchanger while increasing heat transfer capability through added surface area and turbulent flow.
Bruck fails to disclose the plurality of independent splitter passages include vortex generating structures.
Agee, also drawn to a heat exchanger with a manifold, teaches passages include vortex generating structures (56).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the independent splitter passages of Bruck with vortex generating structures, as taught by Agee, the motivation being “to reduce or eliminate unwanted boundary layer separation of gas or fluid that passes thereover” (abstract) and “to help control pressure loss and gas or fluid flow distribution within the heat exchanger” (¶ [1]).

Bruck fails to disclose the flow area for each of the plurality of splitter passages between an inlet of the inlet manifold and an outlet of the inlet manifold into the first end of the plurality of passages are equal.
Roll teaches the flow area for each of the plurality of splitter passages (10A-10D) between an inlet of the inlet manifold and an outlet of the inlet manifold into the first end of the plurality of passages that are the same (“the inlet opening 10 was divided by means of the guide element 30 into four approximately equally large inflow opening cross sections 10a, 10b, 10c, and 10d”, ¶ [17]).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Bruck with the flow area for each of the plurality of splitter passages between an inlet of the inlet manifold and an outlet of the inlet manifold into the first end of the plurality of passages are equal, as taught by Roll, the motivation being to reduce temperature gradients among the flow paths that create undue stresses and lead to degradation or failure of the heat exchanger.
A recitation with respect to the manner in which a claimed apparatus is intended to be employed, regarding “cooling”, does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. Please see Section 2114 of the MPEP entitled Functional Language. 
Regarding Claim 10, Bruck discloses a heat exchanger comprising: 
a plurality of tubes (“conduits”, see abstract) the include flow passages for a first flow (“exhaust gases”, see abstract) in thermal contact with a cooling flow (“surrounded by a coolant”, see abstract), the plurality of flow passages including a first end and a second end (shown in figure 2, the first end being the inlet side end and the second end being the outlet side end); 
an inlet manifold (230) at the first end of the plurality of flow passages (shown in figure 2), the inlet manifold including a plurality of independent splitter passages (270, shown in figure 2 independently collecting air from the inlet) that communicate airflow to the first end of the plurality of flow passages (shown in figure 2). Although Bruck states “the heat exchanger channels are distributed at the end face over a surface which is opposite the exhaust gas inlet or outlet surface and particularly preferably is covered thereby.  As a result, an exhaust flow is distributed by the flow conducting device directly onto the heat exchanger channels or from the heat exchanger channels onto the flow channels”, (¶ [9]), Bruck fails to explicitly disclose an exhaust manifold at the second end of the plurality of flow passages.
Roll, also drawn to a heat exchanger having a flow distribution manifold, teaches an inlet manifold (1) and an exhaust manifold (“At the other end of the cooling network or the flat tubes 2, which is not shown, there can be an identical collection box 1 with an outlet opening”, ¶ [13]) at the second end of the plurality of flow passages (see previous annotation and figure 1).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Bruck with an exhaust manifold at the second end of the plurality of flow passages, as taught by Roll, the motivation being to provide a uniform flow through the heat exchanger thereby minimizing hot spots or excessive turbulence that causes degradation or failure of heat exchange components while also providing a central collection area for dispersing the fluid leaving the heat exchanger.
Although Bruck discloses, “the exhaust gas heat exchanger has any heat exchanger channels” (¶ [12]), Bruck fails to explicitly disclose a plurality of plates, each of the plurality of plates including a plurality of flow passages for a first flow and a plurality of fins in thermal contact with a cooling flow, wherein each of the plurality of plates is a single unitary part. 
Dierbeck, also drawn to a heat exchanger, teaches a plurality of plates (12), each of the plurality of plates including a plurality of flow passages (13, shown in figure 4) for a first flow (shown in figures 1 and 4) and a plurality of fins (14) in thermal contact with a cooling flow (shown in figure 1). Dierbeck further states, “The rigid soldered or brazed joints have always constituted a common source of heat exchanger failure and, when the heat exchangers are used in automotive applications, repairs usually require removal of the entire radiator and resultant downtime for the automotive equipment…there has long been a need and desire for a heat exchanger having unitary core elements and one in which brazed or soldered connections can be minimized” (col. 1 ll. 21-32).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Bruck with a plurality of plates, each of the plurality of plates including a plurality of flow passages for a first flow and a plurality of fins in thermal contact with a cooling flow, wherein each of the plurality of plates is a single unitary part, as taught by Dierbeck, the motivation being to allow for repair or replacement of individual plates while eliminating soldered or brazed joints thereby minimizing failure or degradation of the heat exchanger and the associated downtime of said heat exchanger while increasing heat transfer capability through added surface area and turbulent flow.
Bruck fails to disclose the plurality of independent splitter passages include vortex generating structures.
Agee, also drawn to a heat exchanger with a manifold, teaches passages include vortex generating structures (56).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the independent splitter passages of Bruck with vortex generating structures, as taught by Agee, the motivation being “to reduce or eliminate unwanted boundary layer separation of gas or fluid that passes thereover” (abstract) and “to help control pressure loss and gas or fluid flow distribution within the heat exchanger” (¶ [1]).
A recitation with respect to the manner in which a claimed apparatus is intended to be employed, regarding “cooling”, does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. Please see Section 2114 of the MPEP entitled Functional Language. 
Bruck fails to disclose the exhaust manifold includes an inlet portion at the second end of the plurality of flow passages and an outlet portion, wherein the exhaust manifold includes a plurality of exhaust passages defining separate flow passages between the inlet portion and the outlet portion.
Roll teaches the exhaust manifold (“At the other end of the cooling network or the flat tubes 2, which is not shown, there can be an identical collection box 1 with an outlet opening”, ¶ [13])) includes an inlet portion (see figure 3, wherein the inlet portion of the outlet collecting tank is the same as outlet portion of the inlet collecting tank) at the second end of the plurality of flow passages (2) and an outlet portion (see figure 3, wherein the outlet portion of the outlet collecting tank is the same as inlet portion of the inlet collecting tank having the guiding elements), wherein the exhaust manifold includes a plurality of exhaust passages defining separate flow passages between the inlet portion and the outlet portion (see figure 3 and ¶ [13]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Bruck with the exhaust manifold including an inlet portion at the second end of the plurality of flow passages and an outlet portion, wherein the exhaust manifold includes a plurality of exhaust passages defining separate flow passages between the inlet portion and the outlet portion, as taught by Roll, the motivation being to minimize degradation or failure of heat exchanger components due to excessive  pressure by reinforcing the collection boxes and reduce the pressure drop relating to the flow of the working fluid.
Regarding Claim 12, although Bruck discloses passages that are curvilinear (“The flow channels 270 are partially curved” (¶ [31]), Bruck fails to disclose each of the plurality of flow passages comprises a pie-shaped cross-section.
Roll, also drawn to an inlet fluid distributor for a heat exchanger, teaches each of the plurality of flow passages comprises a pie-shaped cross-section (shown in figure 3, wherein the outlet portion of the outlet collecting tank is the same as inlet portion of the inlet collecting tank having the guiding elements that create pie-shaped flow paths) and curvilinear shaped cross-section (see figure 3, wherein the guiding elements create curves within the flow paths). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Bruck with each of the plurality of flow passages comprises a pie-shaped cross-section and curvilinear shaped cross-section, as taught by Roll, the motivation being to minimize degradation or failure of heat exchanger components due to excessive pressure by reinforcing the collection boxes and reduce the pressure drop relating to the flow of the working fluid.
Regarding Claim 21, Bruck further discloses an area of the inlet of the inlet manifold is less than an area of the outlet of the inlet manifold (shown in figure 2). Further, Roll teaches an area of the inlet of the inlet manifold is less than an area of the outlet of the inlet manifold (shown in figure 3).
Regarding Claim 23, although Bruck discloses the inlet includes a circular cross-section (see ¶ [32] and claim 12) divided into a plurality of passages (270) and the outlet includes a rectangular cross-section (see ¶ [32] and claim 13 of Bruck) divided into a plurality of passages (shown in figure 2), Bruck fails to disclose the inlet is divided into a plurality of pie shaped passages and the outlet includes a rectangular cross-section divided into a plurality of rectangular shaped passages.
Roll, also drawn to an inlet fluid distributor for a heat exchanger, teaches the inlet includes a circular cross-section (shown in figure 3) divided into a plurality of pie shaped passages (shown in figure 3, wherein at the inlet the flow travels in the pie-shaped passages provided by the guiding element (30)) and the outlet includes a rectangular cross-section divided into a plurality of rectangular shaped passages (shown in figure 3, wherein the collecting tank outlet aligns with the plurality of tubes (2) having a rectangular shape with multiple rectangular shaped passages provided by the guiding element (30)). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Bruck with the inlet being divided into a plurality of pie shaped passages and the outlet includes a rectangular cross-section divided into a plurality of rectangular shaped passages, as taught by Roll, the motivation being that the guiding element reduces pressure loss within the exchanger thereby minimizing degradation or failure of the heat exchanger through excessive pressures.

Claims 4-5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Bruck et al. (US PG Pub. 20080190592) in view of Roll et al. (Translation of German Patent Document DE102008006474A1) in further view of Dierbeck (USP 5303770) as applied in Claims 2, 10, 12, 21 and 23 above and in further view of Basini (US PG Pub. 20180202727), hereinafter referred to as Basini.
Regarding Claim 4, although a modified Bruck further teaches the inlet comprises a circular shape in cross-section (see ¶ [11, 32] of Bruck), Bruck fails to disclose the inlet is divided into passage inlets of equal area that correspond with each of the plurality of splitter passages.
Basini teaches the inlet is divided into passage inlets of equal area that correspond with each of the plurality of splitter passages (“The regions of space within the header separated by the swirler may be substantially the same volume and/or may have substantially the same cross-section proximate the heat exchanger matrix”, ¶ [16]).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Bruck with the inlet being divided into passage inlets of equal area that correspond with each of the plurality of splitter passages, as taught by Basini, the motivation being to provide a uniform pressure and heat exchange throughout the heat exchanger minimizing hot spots and failures associated therewith.
Regarding Claim 5, although Bruck discloses flow channels having shapes, Bruck fails to disclose the passage inlets are pie-shaped in cross-section.
Basini, also drawn to an inlet fluid distributor for a heat exchanger teaches the passage inlets are pie-shaped in cross-section (shown in figures 4-5).  
The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.” See MPEP 2143
Per MPEP 2143-I, a simple substitution of one known element for another, with a reasonable expectation of success supports a conclusion of obviousness.  In the instant case, the simple substitution is related to substituting the channel shape of Bruck with a pie-shaped passage; further the prior art to Basini teaches a pie shaped channel is known for distributing working fluid in a heat exchanger. Therefore, since modifying the prior art to Bruck with having a pie-shaped passage for distributing working fluid, can easily be made without any change in the operation of the heat exchanger device; and in view of the teachings of the prior art to Basini there will be reasonable expectations of success, it would have been obvious to have modified the invention of Bruck by having a pie shaped passage; further it would have been obvious matter of design choice to have a pie shaped passage, since such a modification would have involved a mere change in shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art. See MPEP 2144.04 IV (B).
Regarding Claim 9, Bruck fails to explicitly disclose each of the plurality of splitter passages comprises a smooth curved passage without interruption between the inlet and the outlet.
Basini teaches each of the plurality of splitter passages comprises a smooth curved passage without interruption between the inlet and the outlet (as shown in figure 6, no plugs or obstructions located within the flow channels).
 It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Bruck with each of the plurality of splitter passages comprises a smooth curved passage without interruption between the inlet and the outlet, as taught by Basini, the motivation being to minimize fabrication costs as well as regulate the pressure drop or turbulence within the heat exchanger to correlate with a desired heat exchange, wherein further obstructions may cause the flow to exceed an anticipated pressure drop threshold.

Response to Arguments
	On page 5 of the Arguments the Applicant states, “Agee does not teach a plurality of passages but instead addresses a problem associated with intake manifolds that are without individual passages but that instead have a single wide open diverging portion with an ever increasing volume. The ever increasing volume creates eddy losses at the diverging wall sections 46 (See paragraph 29). The one large diverging passage in Agee does not teach features that would be applied to Bruck. In Bruck individual passages are used to provide pressure equalization and an evened out flow distribution. (Paragraph 8 of Bruck) In contrast, Agee is provided dimples to address eddy formation in a large diverging area.” The Examiner respectfully disagrees. The intended purpose of Agee is to eliminate unwanted boundary layer separation and help control pressure loss and gas or fluid distribution within the heat exchanger (see the instant rejection regarding Agee or ¶ [1] of Agee), wherein the benefits of such surface features are applicable in both a diverging channel (see figure 5 of Agee) or an individual channel (see figure 7 of Agee). The benefits of the surface features found in Agee is not limited to an “ever increasing volume” as the Applicant suggests, wherein one of ordinary skill in the art would realize that controlling pressure loss and boundary separation is required wherever flow is being guided through a channel. Further Agee states, “it is to be understood that the dimpled diffuser of this invention can be used with other types of heat exchangers and any gas or fluid conducting volume whose shape might create eddy losses, and where it is desirable to improve flow distribution and reduce those eddy losses”, underline for emphasis, ¶ [50]). 
On page 5 of the Arguments the Applicant states, “The Examiner has proposed a modification that provides no benefit and that would change the intended operation of the base reference. Bruck is directed to an intake manifold that uses individual and separate passages to equalize pressures. Agee does not seek to equalize pressures but only to prevent the formation of recirculation zones (See Agee, Paragraph 37). No such zones are identified nor are present in Bruck. Instead, Bruck is directed to provided individual passages that provide uniform flows. Accordingly, one skilled in the art would not look to the open diverging intake manifold to modify Bruck.” The Examiner respectfully disagrees. The intended purpose of Bruck is to equalize pressure through the channels or rather to control the flow of the fluid through the heat exchanger with channels. Agee is also drawn to controlling fluid flow through a heat exchanger by the deployment of surface features, wherein the intended purpose and therefore the benefit of said surface features is to regulate the pressure loss though the heat exchanger. By deploying the surface features of Agee into the heat exchanger of Bruck one of ordinary skill in the art is better equipped to mitigate pressure losses through the heat exchanger, thereby fulfilling the intended purpose of Bruck, which, as stated by the Applicant, is to equalize pressure. Further, the Examiner contends while Bruck provides one solution to the problem of achieving uniform flow, it is unreasonable to suggest the solutions of Bruck would be considered final attempts by those in the field to address the issue of providing a uniform flow through a heat exchanger. The Examiner maintains one having ordinary skill in the art would not cease seeking improvements in the technology, such as the implementation of the surface features found in Agee.  In response to applicant's argument that Bruck does not contain recirculation zones, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
On page 6 of the Arguments the Applicant states, “Bruck is directed to a density of flow channels in a range of between 150 and 300 per square inch. The Bruck flow channels are therefore very small and thereby not be something that one skilled in the art would consider the addition of interior flow disrupting features. Accordingly, for at least these reasons, a prima facial case of obviousness is not present and reconsideration and withdrawal of this rejection is warranted and requested”. The Examiner respectfully disagrees. It is unclear how the size of the flow channels would preclude surface features, wherein the benefits of surface features are relevant wherever pressure loss issues arise. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant. 


	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL ALVARE whose telephone number is (571)272-8611. The examiner can normally be reached Monday-Friday 0930-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL ALVARE/Primary Examiner, Art Unit 3763